DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a Final Office Action in response to Applicant’s communications received on September 9, 2022. Claims 1, 13-18 and 20 have been amended.
Currently claims 1-20 are pending with claims 1-12 and 14-20 under consideration and claim 13 being withdrawn as being directed to non-elected invention. Claims 1 and 14 are independent.  

Election/Restrictions
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-12 and 14-20 drawn to a subcombination for managing schedule in electronic device, classified in G06Q 10/109.
Claim 13 drawn to a subcombination for outputting options to change schedule, classified in G06Q 10/0631.
The newly amended claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In this case, subcombination I has separate utility such as in response to generating the second schedule, controlling one or more operations of the additional device by transmitting an electronic control signal to the additional device. Subcombination II has separate utility such as receive, based on a determination by the external server regarding the schedule information, an electronic signal comprising operation capable of change the operation of the external electronic device related to the schedule.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant(s) are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to 1, 14-18 and 20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained.

Response to Arguments
Applicant’s arguments field on September 9, 2022 have been fully considered but they are not persuasive.
In the Remarks on page 12, Applicant argues that the Office Action does not address the differences between independent claims and any of the dependent claims. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. As pointed out on page 10 of the previous Office Action, the dependent claims recite the similar limitations, which can also be performed in the mind. For example, claims 15-20 recite limitations of identifying, acquiring/searching, generating/selecting, outputting, changing, registering, and predicting are no different from claim 14, which can also be performed in the human mind, or by a human using a pen and paper. These claims recite the similar abstract idea falls within the mental processes grouping. 

In the Remarks on page 13, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claims 1, 13 and 14 recited elements including, inter alia, “in response to generating the second schedule, controlling one or more operations of the additional device by transmitting an electric control signal to the additional device”. Such elements are novel, not abstract, or at least are significantly more than an abstract concept. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. First, claim 13 does not recite the above elements. Second, the limitation of “in response to generating the second schedule, controlling one or more operations of the additional device by transmitting an electronic control signal to the additional device” does not take all the claim limitations out of the mental processes grouping, and the additional elements do not integrate the abstract idea into a practical application. For example, controlling the operations of a device to transmit (send) an electronic control signal (data) to the additional device does no more than using a generic computer for performing generic computer function, the electronic control signal does not reflect any improvement to the functioning of a computer itself, or another technology or technical because it does not cause any physical change to the additional device. Besides, the functions of receiving and transmitting information via a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)).  Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea.

In the Remarks on page 13, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claims integrate any alleged judicial exception into a practical application because the combination of steps provide improved functionality of an electronic device to manage an operation of another device…the electronic device is configured to receive based on analysis of information received, determine and generate actions to transmit a control signal to control one or more operations of another device. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. As discussed above, in response to generating the second schedule, [a person can] controlling one or more operations of the additional device by transmitting an electronic control signal (data, message) to the additional device. Using the additional device as a tool for transmitting data over a network does not reflect an improvement to the functioning of the additional device or any other technology or technical field. Besides, Claims 1 and 14 only recite “transmitting an electronic control signal [information] to the additional device does not cause additional device to do anything. 
In the Remarks on page 13, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claims do not recite an abstract idea, and thus also satisfy Step 2A, Prong 1 of Alice test as laid out in the Guidance. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claim 14 recites at least “analyzing the schedule information to extract at least one identification keyword corresponding to at least one of a plurality of predefined categories”, which can be performed in the human mind, but for the recitation of “by the processor”. Analyzing information is a fundamental building block of human ingenuity. As such it is an abstract idea. 



In the Remarks on page 16, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Office Action has not provided any rationale as to how “in response to generating the second schedule, controlling one or more operations of the additional device by transmitting an electronic control signal to the additional device” is Abstract as being a mental process. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. The combination of elements of “in response to generating the second schedule, controlling one or more operations of the additional device by transmitting an electronic control signal to the additional device” do not integrate the abstract idea into a practical application. For example, controlling the operations of a device to transmit (send) an electronic control signal (data) to the additional device does no more than using a generic computer for performing generic computer function, the electronic control signal does not reflect any improvement to the functioning of a computer itself, or another technology or technical, or cause any physical change to the additional device.

In the Remarks on page 17, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Office Action has not shown that any aspect of the claims is conventional, routine, or well understood. Additionally, the Office Action must show that any alleged “generic components” and their respective functions are well known, routine, and conventional, and not merely present in the prior art.
In response to Applicant’s arguments, the Examiner respectfully disagrees. It appears that Applicant is improperly arguing the claim limitations under Step 2A, Prong 2 with the requirements of Berkheimer memo. However, the Office has clearly stated that whether the claim elements represent only well-understood, routine, conventional activity is considered at Step 2B and is not a consideration at Step 2A.



In the Remarks on page 17, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Office Action asserts that functions recited in the claims are generic, routine, conventional computer activities that are performed only for their conventional uses. This is not correct.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Step 2B of Alice, is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)). Beyond the abstract idea, claim 1 recites the additional elements of “a display”, “at least one processor”, “a sensor in an external electronic device” an “an additional device”, claim 6 further recites the additional elements of “an external server”, and “a communication circuit”. These additional elements are recited at a high level of generality and merely invoked as tools with the basic capabilities of a computer to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. The processor, at best, may perform the step of acquiring (receiving) information from a sensor in an external electronic device, and transmitting an electronic control signal to the additional device, and transmit the schedule information related to the first schedule to an external server using a communication circuit. However, the functions of receiving, manipulating, and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)). As such, the Office Action satisfies the requirements of Berkheimer Memo issued on April 20, 2018.


In the Remarks on page 20, Applicant argues that the Office Action has not shown that Cho teaches or suggests “in response to generating the second schedule, controlling one or more operations of the additional device by transmitting an electronic control signal to the additional device" as recited in Claim 1. However, Applicant’s arguments are directed to the newly amended claim, and therefore, the newly amended claim will be fully addressed in this Office Action.
In response to Applicant’s arguments, the Examiner respectfully disagrees.  Cho discloses “when the user records a business trip plan via a scheduler application, and the content of the message exchanged with the device or another user is related to a business trip location, the electronic device may extract “where” as the keyword” (see ¶ 103); “the input interface may denote a device used by a user to input data to control the electronic device; the touch recognition module sense a touch gesture on a touch screen of the user and transmit content related to the touch gesture to the processor/transmit the recognized voice to the processor; A touch input may signify a gesture performed by a user on a touch screen to control the electronic device’ (see ¶ 422-426). Thus, Cho suggests at least sending a gesture/voice to control the electronic device.
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Cho teaches the limitation in the form of Applicant claimed. 

Claim Objections
Claim 14 is objected to because of the following informalities. Claim 14 recites “ore” which appears to be a misspelling word. Examiner interpreted the claim to read “or” for the purpose of examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, Claim 1-12 are directed to an electronic device comprising a display and at least one processor, which falls within the statutory category of a machine; and claims 14-20 are directed to a method for managing schedule in electronic device, which falls within the statutory category of a process. Step 1 is satisfied.  
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 14 recites limitations of “acquiring schedule information from a user, generating at least one first schedule based on the schedule information, analyzing the schedule information to extract at least one identification keyword corresponding to at least one of a plurality of predefined categories, suggesting an additional device for operation in conjunction with the first schedule based on the extracted identification keyword, in response to a user input selecting the suggested additional device, generating a second schedule based on the additional device and the schedule information, and transmitting an control signal information to the additional device for controlling one or more operations of the additional device.” Dependent claims 15-20 recite the similar limitations “identifying another device used in association with an external electronic device of the first schedule, acquiring schedule information, generating at least one third schedule, outputting an option including the third schedule, identifying schedule information related to at least one other user, selecting a user for control of the external electronic device, outputting an option for requesting operation, searching for candidate users who can operate the external electronic device, selecting the user for the control of the external electronic device, identifying time information that does not overlaps between the time information for the first schedule and the second schedule, identifying an operation mode of an external electronic device, outputting an option for changing an operation, acquiring a user input, changing time information of the first schedule, registering the first schedule, acquiring a response of selected another user, registering the time information of the schedule in the calendar application, predicting a section in which time information between schedules at least partially overlaps each other, acquiring recommendation information related to the operation”. The limitations, as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor of the electronic device”, “an additional device”, and “an external electronic device”, nothing in the claim precludes the steps from practically being performed in the human mind (including observation, evaluation, judgment, opinion), or by a human using a pen and paper. For example, the claim encompasses the user manually gathering the operation schedule information from an electronic device, looking at the schedule information to set at least one schedule on a calendar, comparing the time information of a first schedule with the time information of a second schedule, select a user for control the external electronic device, and predict the section in which the time information between the schedules at least partially overlaps each other in the calendar application in the mind. The mere nominal recitation of “using a learning model trained using at least one of machine learning, neural network, generic, deep learning, or classification algorithm as an artificial intelligence (AI) algorithm” for predicting the section do not take the claim limitations out of the mental processes grouping. Thus, the claims recites a mental process.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 14 recites the additional elements of “by a processor of the electronic device”, “an additional device”, and “an external electronic device” are generic computer components. The Specification describes “The processor 120 may execute, for example, software (e.g., program) to control at least one other component (e.g., a hardware or software component) of the electronic device and may perform various data processing or computation” (see ¶ 58); and “the EU 200 may include a communication interface, a display, a memory, and a processor. The communication interface may be configured to be connected to an external device to transmit and receive data to and from the external device. The display may be configured to display images or videos (see ¶ 89-91).  Thus, these additional elements are recited at a high level of generality and merely invoked as tools with the basic capabilities of a computer to perform the generic computer functions. For example, the “display”, at best, may displaying the output of an option; and the “processor”, at best, may receiving and transmitting schedule information to an external electronic device over a communication network. Using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements do not provide any technical improvement to the functioning of the computer itself, or another technology or technical field. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application).  Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 14 recites the additional elements of “by a processor of the electronic device”, “an additional device”, and “an external electronic device” are generic computer components. The Specification describes “The processor 120 may execute, for example, software (e.g., program) to control at least one other component (e.g., a hardware or software component) of the electronic device and may perform various data processing or computation” (see ¶ 58); and “the EU 200 may include a communication interface, a display, a memory, and a processor. The communication interface may be configured to be connected to an external device to transmit and receive data to and from the external device. The display may be configured to display images or videos (see ¶ 89-91).  Thus, these additional elements are recited at a high level of generality and merely invoked as tools with the basic capabilities of a computer to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. For example, the “display”, at best, may displaying the output of an option to a user; and the “processor”, at best, may receiving and transmitting the schedule information to an external server over a network. However, the functions of receiving, displaying, and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Again, the step of “acquir[ing], based on a measurement value received from a sensor in an external electronic device schedule information associated with an operation of the external electronic device” is no more than data gathering, which can be performed as a mental process. Using a processor for receiving data from a sensor in an external electronic device adds only insignificant extra-solution activity to a judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). Further, the step of predicting…“using a learning model trained using at least one of machine learning, neural network, generic, deep learning, or classification algorithm as an artificial intelligence (AI) algorithm” is merely linking the use of the judicial exception to a particular technological environment or field of user (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. Thus, Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because they neither (1) reflects any improvements to the functioning of a computer itself, or another technology or technical field; (2) applies or uses of, a particular machine (MPEP 2106.05(b)); (3) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provides some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e). 
For the foregoing reasons, claims 14-20 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - device claim 1-12 parallel claims 14-20 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2018/0302466), and in view of Cho (US 2016/0037311), and further in view of Luo (US 2020/0014782). 
Regarding claim 1, Sakata discloses an electronic device comprising: 
a display (see Fig. 7, # 1002; ¶ 62); and 
at least one processor configured to be connected to the display (see Fig. 7, # 1003; ¶ 82), wherein the processor is configured to: 
acquire schedule information from a user (see ¶ 5, ¶ 23, claim 1), 
generate at least one first schedule based on the schedule information (see ¶ 6, ¶ 24, ¶ 142), 

Sakata discloses extracting the information about the user ID from the user schedule information, and transmitting the information to another apparatus (see ¶ 3, ¶ 143, ¶ 97-99). 
Sakata does not explicitly disclose the following limitations; however Cho in an analogous art for message service discloses
analyze the schedule information to extract at least one identification keyword corresponding to at least one of a plurality of predefined categories (see ¶ 96-99, ¶ 103, ¶ 216, ¶ 286), 
suggest an additional device for operation in conjunction with the first schedule based on the extracted identification keyword (see ¶ 17-18, ¶ 362 and claim 1), 
in response to a user input selecting the suggested additional device, generate a second schedule based on the additional device and the schedule information (see ¶ 28, ¶ 81, ¶ 219), and 
in response to generating the second schedule, controlling one or more operations of the additional device by transmitting an electronic control signal to the additional device (see ¶ 82-84, ¶ 103, ¶ 206, ¶ 213, ¶ 406, ¶ 422-426, ¶ 436-437).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Cho in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 2 and 15, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
identify another device used in association with an external electronic device of the first schedule based on a calendar application (see ¶ 41-42, ¶ 48-49, ¶ 158); 
acquire schedule information associated with operation of the other device (see ¶ 23, ¶ 163, ¶ 174);  
generate at least one third schedule based on the schedule information associated with an operation of the other device (see ¶ 158-159); and 
output an option including the third schedule (see ¶ 150, ¶ 157).  

Regarding claims 3 and 16, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
identify schedule information related to at least one other user based on the calendar application based on time information of the first schedule and time information of the second schedule at least partially overlap each other (see ¶ 110-113).
output an option for requesting operation related to the external electronic device from the selected user (see ¶ 49-50, ¶ 77-79).  
Sakata and Cho do not explicitly disclose the following limitations; however Luo in an analogous art for schedule information management discloses
select a user for control of the external electronic device based on the identified schedule information related to the at least one other users (see ¶ 48, ¶ 68, ¶ 70, ¶ 87). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Cho to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 4 and 17, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
search for candidate users who can operate the external electronic device based on the schedule information related to the at least one other user (see ¶ 33-35, ¶ 92-93).
 Sakata and Cho do not explicitly disclose the following limitations; however Luo discloses
select the user for the control of the external electronic device according to a frequency ranking of using the external electronic device from the candidate users (see ¶ 68, ¶ 97). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Cho to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, Sakata discloses the electronic device of claim 1, wherein the calendar application includes a schedule related to at least one device and a schedule related to multiple users, and wherein the calendar application is an application that can share the schedule related to multiple users among the multiple users (see ¶ 41-42, ¶ 64).  

Regarding claim 6, Sakata discloses the electronic device of claim 1, wherein the processor is further configured to: 
transmit the schedule information related to the first schedule to an external server using a communication circuit (see ¶ 46-48, ¶ 66, ¶ 71, ¶ 158); and 
acquire schedule information related to at least one second schedule stored in a calendar application from the external server (see ¶ 49, ¶ 65, ¶ 77-79, ¶ 158).  

Regarding claims 7 and 18, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
identify time information that does not overlaps between the time information of the first schedule and the time information of the second schedule (see ¶ 33, ¶ 92, ¶ 134-136); 
identify an operation mode of an external electronic device based on the identified time information (see ¶ 113-115).
Sakata and Cho do not explicitly disclose the following limitations; however Luo discloses
output an option for changing an operation required time of the external electronic device based on the operation mode (see ¶ 30-35, ¶ 74-75, ¶ 90-91 and ¶ 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Cho to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claims 8 and 19, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
acquire a user input related to an option (see ¶ 156); 
register the first schedule in a calendar application based on the changed time information (see ¶ 5, ¶ 23, ¶ 64).  
Sakata and Cho do not explicitly disclose the following limitations; however Luo discloses
change time information of the first schedule when the user input is a response of 80DOCKET NO.: SAMS07-90901PATENT changing the operation of the external electronic device (see ¶ 30-35, ¶ 90). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Cho to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 9, Sakata discloses the electronic device of claim 8, wherein the processor is further configured to: 
acquire a response of a selected another user based on the user input being a response of requesting the operation related to the external electronic device (see ¶ 23, ¶ 163, ¶ 174), and 
register the time information of the first schedule in the calendar application based on the response of the other user (see ¶ 5, ¶ 23, ¶ 64).  

Regarding claim 10, Sakata and Cho do not explicitly disclose the following limitations; however Luo discloses the electronic device of claim 8, wherein the user input includes at least one of a voice input or a manual input (see ¶ 117).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Cho to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 14, Sakata discloses a method of operating an electronic device, comprising: 
acquiring, by a processor of the electronic device, schedule information from a user (see ¶ 5, ¶ 23, ¶ 35, ¶ 59, ¶ 153, ¶ 157), 
generating, by the processor, at least one first schedule based on the schedule information (see ¶ 6, ¶ 24, ¶ 142), 

Sakata discloses extracting the information about the user ID from the user schedule information, and transmitting the information to another apparatus (see ¶ 3, ¶ 143, ¶ 97-99). 
Sakata does not explicitly disclose the following limitations; however Cho in an analogous art for message service discloses
analyzing the schedule information to extract at least one identification keyword corresponding to at least one of a plurality of predefined categories (see ¶ 96-99, ¶ 103, ¶ 216, ¶ 286), 
suggesting an additional device for operation in conjunction with the first schedule based on the extracted identification keyword (see ¶ 17-18, ¶ 362 and claim 1), 
in response to a user input selecting the suggested additional device, generating a second schedule based on the additional device and the schedule information (see ¶ 28, ¶ 81, ¶ 219), and 
in response to generating the second schedule, control one ore more operations of the additional device by transmitting an electronic control signal information to the additional device (see ¶ 82-84, ¶ 103, ¶ 206, ¶ 213, ¶ 406, ¶ 422-426, ¶ 436-437).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Cho in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata and in view of Cho and Luo as applied to claims 1-10 and 14-19 above, and further in view of Szczepanik et al., (US 2020/0034194, hereinafter: Szczepanik). 
Regarding claim 11, Sakata, Cho and Luo do not explicitly disclose the following limitations; however, Szczepanik in an analogous art for scheduling management discloses the electronic device of claim 1, wherein the processor is further configured to: 
predict a section in which time information between schedules at least partially overlaps each other in a calendar application using a leaning model trained using an artificial intelligent (AI) algorithm (see ¶ 93, ¶ 98-99,  claim 10 and 14); and 
acquire recommendation information related to the operation of an external electronic device based on the at least partially overlapping section (see ¶ 100-102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Cho and Luo to include teaching of Szczepanik in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, Sakata, Cho and Luo do not explicitly disclose the following limitations; however, Szczepanik in an analogous art for scheduling management discloses the electronic device of claim 1, wherein the processor is further configured to: 
predict a section in which time information between schedules at least partially overlaps each other in a calendar application using a leaning model trained using at least one of machine learning, neural network, genetic, deep leaning, or classification algorithm as an artificial intelligence (AI) algorithm (see ¶ 93, ¶ 98-99,  claim 10 and 14); and 
acquire recommendation information related to the operation of an external electronic device based on the at least partially overlapping section (see ¶ 100-102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Cho and Luo to include teaching of Szczepanik in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Sakata, Cho and Luo do not explicitly disclose the following limitations; however, Szczepanik in an analogous art for scheduling management discloses the method of claim 14, further comprises: 
predicting a section in which the time information between schedules at least partially overlaps each other in a calendar application using a leaning model trained using an artificial intelligence (Al) algorithm (see ¶ 93, ¶ 98-99,  claim 10 and 14); and 
acquiring recommendation information related to the operation of an external electronic device based on the at least partially overlapping section (see ¶ 100-102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Cho and Luo to include teaching of Szczepanik in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al., (US 2007/0250369) discloses a method for managing conflicting schedules in mobile communication terminal.
Park et al., (US 2017/0061393) discloses a schedule management system and method using calendar  resources allocation related to tasks based on resources available to perform the tasks. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624